PER CURIAM.
In this cause the assignments of error are directed solely to the question of the jurisdiction of the court below in the case whereunto the bill in this case is ancillary. This bill depends for the jurisdiction, not upon the conditions of jurisdiction requisite to an independent suit, but upon the jurisdiction of the case which it is filed to promote. No question of merits of the controversy is presented.
In these circumstances, the jurisdiction of an appeal is exclusively vested in the Supreme Court by section 5 of the act creating the Court of Appeals (Act March 3, 1891, c. 517, 26 Stat. 827 [U. S. Comp. St. 1901, p. 549]). Pope v. Louisville, N. A. & C. R. Co., 173 U. S. 573, 19 Sup. Ct. 500, 43 L. Ed. 814, and cases cited in that case. United States v. Severens, 71 Fed. 768, 18 C. C. A. 314; Coler v. Grainger County, 74 Fed. 21, 20 C. C. A. 267. And the appeal to this court must be dismissed.